UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                             )
HABIB SURANI, et al.,                        )
                                             )
               Plaintiffs,                   )
                                             )
         v.                                  )      CIVIL No. 13-931 (RMC)
                                             )
U.S. BANKRUPTCY COURT,                       )
                                             )
               Defendant.                    )
                                             )

                                 MEMORANDUM OPINION

               Plaintiffs Habib Surani and Maricruz Surani, acting pro se (without counsel) filed

this suit against the U.S. Bankruptcy Court. Compl. [Dkt. 1]. Plaintiffs seek $5,000,000 in

damages, alleging that the Bankruptcy Court failed to prevent the foreclosure of their business

located at 701 and 703 North Henderson, Fort Worth, Texas 76107. While the Complaint lists the

address of the Bankruptcy Court in Greenbelt, Maryland, public records show that the Suranis

filed two separate Chapter 13 bankruptcy proceedings in the U.S. Bankruptcy Court located in Fort

Worth, Texas. See In re Surani, Bankr. Pet. 07-44888-dml13 (N.D. Tex. filed Nov. 5, 2007)

(dismissed for failure to pay trustee Dec. 16, 2008); In re Surani, Bankr. Pet. 08-46170-rfn13

(N.D. Tex. filed Dec. 31, 2008) (debtor dismissed for failure to make plan payments July 15,

2009).

               Even though pro se complaints are construed liberally, see Haines v. Kerner, 404

U.S. 519, 520 (1972) and United States v. Byfield, 391 F.3d 277, 281 (D.C. Cir. 2004), this Court

must have jurisdiction in order to adjudicate the claim. A complaint can be dismissed sua sponte

and at any time under Federal Rule of Civil Procedure 12(b)(1) for lack of subject matter

jurisdiction. Fed. R. Civ. P. 12(h)(3); Jerez v. Republic of Cuba, 777 F. Supp. 2d 6, 15 (D.D.C.
2011). When determining whether a case should be dismissed for lack of jurisdiction, a court

reviews the complaint liberally, granting the plaintiff the benefit of all inferences that can be

derived from the facts alleged. Barr v. Clinton, 370 F. 3d 1196, 1199 (D.C. Cir. 2004).

Nevertheless, “the Court need not accept factual inferences drawn by plaintiffs if those inferences

are not supported by facts alleged in the complaint, nor must the Court accept plaintiff’s legal

conclusions.” Speelman v. United States, 461 F. Supp. 2d 71, 73 (D.D.C. 2006). Further, in

deciding whether it has jurisdiction, a court may consider materials outside the pleadings. Settles

v. U.S. Parole Comm’n, 429 F.3d 1098, 1107 (D.C. Cir. 2005). No action of the parties can

confer subject matter jurisdiction on a federal court because subject matter jurisdiction is an

Article III and statutory requirement. Akinseye v. Dist. of Columbia, 339 F.3d 970, 971 (D.C. Cir.

2003). The party claiming subject matter jurisdiction bears the burden of demonstrating that such

jurisdiction exists. Khadr v. United States, 529 F.3d 1112, 1115 (D.C. Cir. 2008).

               This Court lacks jurisdiction over Plaintiffs’ Complaint under the doctrine of

sovereign immunity. This doctrine provides that the United States and its agencies cannot be

sued without the consent of Congress. United States v. Mitchell, 463 U.S. 206, 212 (1983)

(United States cannot be sued for damages without its consent); Block v. North Dakota, 461 U.S.

273, 287 (1983) (same); see also Albrecht v. Comm. on Employee Benefits of Fed. Reserve

Employee Benefits Sys., 357 F.3d 62, 67 (D.C. Cir. 2004) (federal agencies and instrumentalities

possess sovereign immunity). Sovereign immunity also applies to government employees acting

in their official capacities. Clark v. Library of Congress, 750 F.2d 89, 103 (D.C. Cir. 1984). The

United States’ exemption from suit is expressed in jurisdictional terms––that is, federal courts lack

subject matter jurisdiction over suits against the United States in the absence of a waiver. See,

e.g., Jackson v. Bush, 448 F. Supp. 2d 198, 200 (D.D.C. 2006). The U.S. Bankruptcy Court and

                                                 -2-
the Office of the U.S. Trustee are instrumentalities of the United States, and they are entitled to

sovereign immunity. Balser v. Dep’t of Justice, Office of the U.S. Trustee, 327 F.3d 903, 907 (9th

Cir. 2003); Taylor v. U.S. Bankruptcy Court, No. C.A. 3:03-4117-2, 2004 WL 3217865, *1

(D.S.C. Aug. 26, 2004). Because the Defendant here is the U.S. Bankruptcy Court and the

Bankruptcy Court is immune from suit, this Court lacks jurisdiction.

               Furthermore, a court may sua sponte dismiss a claim pursuant to Federal Rule of

Civil Procedure 12(b)(6) without notice where it is “patently obvious” that the plaintiff cannot

possibly prevail based on the facts alleged in the complaint. Baker v. Director, U.S. Parole

Comm’n, 916 F.2d 725, 727 (D.C. Cir. 1990). Plaintiffs cannot possibly prevail here because the

Complaint is based on the actions of the bankruptcy court judge, and the judge is entitled to

judicial immunity. Judges and court officers are immune from suits seeking damages for

performance of judicial functions unless those acts are done in the clear absence of jurisdiction.

Sindram v. Suda, 986 F.2d 1459, 1460-61 (D.C. Cir. 1993). “A judge will not be deprived of

immunity because the action he took was in error, was done maliciously, or was in excess of his

authority; rather, he will be subject to liability only when he has acted in the clear absence of all

jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 356-57 (1978) (quotations omitted); see also

e.g., Moore v. Burger, 655 F.2d 1265, 1266 (D.C. Cir. 1981) (suit against four Supreme Court

justices dismissed as frivolous based on judicial immunity, since the justices had jurisdiction over

the subject matter before them). The purpose of judicial immunity is to protect the public, “whose

interest it is that the judges should be at liberty to exercise their functions with independence and

without fear of consequences.” Pierson v. Ray, 386 U.S. 547, 554 (1967).

               To the extent that Plaintiffs actually intend to complain about foreclosure

proceedings against their business property that occurred in Texas state court, this Court lacks

                                                 -3-
jurisdiction under the Rooker-Feldman abstention doctrine, named for Rooker v. Fidelity Trust

Co., 263 U.S. 413 (1923) and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462

(1983). This doctrine provides that a federal district court has no jurisdiction over actions which

essentially seek “appellate review of the state judgment in a United States district court, based on

the losing party’s claim that the state judgment itself violates the loser’s federal rights.” Johnson

v. De Grandy, 512 U.S. 997, 1005-06 (1994); see also Gray v. Poole, 275 F.3d 1113, 1119 (D.C.

Cir. 2002) (Rooker-Feldman prohibits federal courts from “hearing cases that amount to the

functional equivalent of an appeal from a state court”); Tremel v. Bierman & Geesing, LLC, 251 F.

Supp. 2d 40, 45-46 (D.D.C. 2003) (suit challenging a state court’s ratification of foreclosure sale

was dismissed for lack of jurisdiction under Rooker-Feldman).

               Because this Court lacks jurisdiction due to sovereign immunity and under the

Rooker-Feldman doctrine, the case will be dismissed. Even if the Court had jurisdiction, the case

still would be dismissed because it is patently obvious that the Plaintiffs cannot prevail due to

judicial immunity. A memorializing Order accompanies this Memorandum Opinion.



Date: June 28, 2013                                            /s/
                                                  ROSEMARY M. COLLYER
                                                  United States District Judge




                                                -4-